Title: James Madison to Arthur S. Brockenbrough, December 1826
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                [1826-1827]
                            
                        
                        I have just recd. the inclosed letter, with the notice it refers to, which I have duly acknowledgd Be so
                            good as to hand the paper to Mr Wood as requested and to give < > whatever attention may be proper on the
                            part of the Univy. I have not seen the Act of Assembly; but take for granted the course pursued is authorized by it.
                        
                            
                                
                            
                        
                    